DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1,11,18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-5,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2008/0012818 A1, hereinafter referred to as “Lee’818”) in view of Jeoung et al. (US Pub 2017/0025068 A1) and Morita (US Pub 2002/0196241 A1).
Regarding claim 1, Lee’818 teaches a method of driving a display panel (a method of driving a shift register and a display device, [0003]), wherein the display panel comprises a plurality of levels of shift registers which are cascaded (Fig.3, the display device comprises a gate driver 400 including a plurality of stages 410 which are cascaded), a trigger signal line (Fig.3, a scan start signal line generates a scan start signal STV1), a clock signal line (a first clock signal line generates a first clock signal CLK1), and an inverted clock signal line (a second clock signal line generates a second clock signal CLK2. The first clock signal CLK1 and the second clock signal CLK2 have a phase difference of 180 degrees (see Fig.5, [0075])), the trigger signal line is connected to a shift register at a first level (Fig.3, the scan start signal line is connected to a first stage of the shift register 400), and both the clock signal line and the inverted clock signal line are connected to each of the plurality levels of shift registers (see Fig.3); wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal (Fig.3, para. [0074], within one frame, a scan start signal STV1 triggers a first stage ST1 to apply a gate on voltage to a first gate line G1 to start the frame); wherein the effective action duration is a duration during which scanning is performed from a first line of pixels to a last line of pixels in the current display mode (para. [0064], one frame of an image comprises an active duration during which gate lines are sequentially scanned from a first gate line G1 to a last gate line Gn).
Lee’818 does not teach that the method comprising: acquiring a current frames per second (FPS) in a current display mode; determining a current trigger signal, a current clock signal and an current inverted clock signal for the shift register at the first level according to the current FPS; providing the shift register at the first level with the determined current trigger signal, the determined current clock signal and the determined current inverted clock signal; wherein a refresh frequency of the current trigger signal is the same as the current FPS; wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal and an idle duration of the current trigger signal, and within both the  effective action duration of the current trigger signal and the idle duration of the current trigger signal, a pulse width of the current clock signal is the same as a pulse width of a reference clock signal in a reference display mode; and a pulse width of the current inverted clock signal is the same as a pulse width of a reference inverted clock signal in the reference display mode; and wherein the current FPS is less than or equal to a reference FPS in the reference display mode; wherein the idle duration of the current trigger signal is at least one of the following: a signal hold duration of an image frame where the current trigger signal is located or a signal hold duration of a previous image frame.
Jeoung teaches the method comprising: acquiring a current frames per second (FPS) in a current display mode (Fig.14 reproduced above, for example, in a case where the display panel is driven at a low frequency of 30 Hz); determining a current trigger signal and a current clock signal of the shift register according to the current FPS (see Fig.14, the start signal Vst and the clock signal CLK are determined based on the frame frequency of 30 Hz); providing the shift register with the determined current trigger signal, and the determined current clock signal (Fig.14, the start signal Vst and the clock signal CLK are provided to the shift register, [0046]); wherein a refresh frequency of the current trigger signal is the same as the current FPS (Fig.14, the refresh frequency of the start signal Vst is the same as the frame frequency (FPS) which is 30 Hz), wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal and an idle duration of the current trigger signal (Fig.14, for a current frame rate of 30 Hz, one frame comprises an active period (e.g., 1st frame) and an off period (e.g., 2nd frame)); within an effective action duration of the current trigger signal, a pulse width of the current clock signal is the same as a pulse width of a reference clock signal in a reference display mode (Fig.14, in the effective action duration (e.g., 1st frame, 3rd frame, 5th frame...), the timing of the clock signal CLK and the start signal Vst of the clock signal of the frame frequency of 30 Hz are the same as those of the clock signal of the frame frequency of 60 Hz (i.e., reference FPS as claimed). In other words, in the effective action duration, the gate driver and the data driver are driven at the same timing for current frame rate and for reference frame rate), the idle duration of the current trigger signal is at least one of following: a signal hold duration of an image frame where the current trigger signal is located or a signal hold duration of a previous image frame (para. [0094-0096,0115,0116], the control signal generator 430 generates a power control signal for cutting off power supplied to data driver 130 during the OFF period. It is understood that the duration of the power control signal would be corresponding the OFF period during which power supplied to the data driver is cut off); and wherein the current FPS is less than or equal to a reference FPS in the reference display mode (Fig.14, the current FPS is 30 Hz which is less than a reference FPS which is 60 Hz).





[AltContent: textbox (2nd frame)][AltContent: arrow][AltContent: textbox (1st frame)][AltContent: arrow][AltContent: textbox (Reference frame rate)]
[AltContent: connector][AltContent: arrow][AltContent: textbox (Current frame rate)][AltContent: connector][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    2442
    1740
    media_image1.png
    Greyscale

At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee’818 of driving the display device to include the method of Jeoung of driving a display panel at a second FPS slower than a first FPS. Because Lee’818 teaches that the first clock signal CLK1 and the second clock signal CLK2 have a phase difference of 180 degrees, therefore, a combination of Lee’818 and Jeoung teaches that a pulse width of the current inverted clock signal is the same as a pulse width of a reference inverted clock signal in the reference display mode. The motivation would have been in order to reduce power consumption; and to prevent defects such as image sticking and smears caused by accumulation of DC voltages from occurring (Jeoung, [0122]).
Lee’818 and Jeoung do not teach within the idle duration, a pulse width of the current clock is the same as a pulse width of a reference clock signal in a reference display mode.

    PNG
    media_image2.png
    2317
    1624
    media_image2.png
    Greyscale

	Morita teaches that within the idle duration (e.g., an inactive period T0, Fig.19), a pulse width of the current clock is the same as a pulse width of a reference clock signal in a reference display mode (Fig.19, para. [0125,0267,0275,0277], a clock signal CLK is generated in the inactive period T0 during which a scan driver does not scan a plurality of scan lines G1-G8 in response to a logic level “H” of an output enable signal XOEV. The pulse width of the clock signal CLK is the same for all frames including active periods and inactive periods).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Lee’818 and Jeoung to include the method of Morita of providing clock signal with the same pulse width for all frames including active periods and inactive periods. More specifically, Lee’818 as modified by Jeoung and Morita would render a method of generating clock signal and inverted clock signal during active frames and inactive frames. 
Regarding claim 3; Lee’818, Jeoung, and Morita teach the method of claim 1 as described above. Lee’818 teaches the clock signal and the inverted clock signal for the shift register at the first level (Fig.3).
Lee’818 does not teach that before determining the current trigger signal, the current clock signal and the current inverted clock signal for the shift register according to the current FPS, the method further comprises: acquiring the reference FPS, the reference clock signal, and the reference inverted clock signal and a reference trigger signal in the reference display mode.
Jeoung further teaches that before determining the current trigger signal and the current clock signal of the shift register according to the current FPS, the method further comprises: acquiring the reference FPS, the reference clock signal and a reference trigger signal in the reference display mode (Fig.14, [0115,0129], the data voltage output in the current frame rate is based on the reference frame rate. For example, the data voltage may be output to the data line during only a data voltage output period corresponding to 16.7 ms, and during the other period (i.e., the other data voltage non-output period (an OFF period) corresponding to 16.7 ms) of one frame period, the data voltage may not be output).
The motivation is the same as the rejection of claim 1. Accordingly, the combination of Lee’818 and Jeoung further teaches before determining the current inverted clock signal for the shift register according to the current FPS, the method further comprises: acquiring the reference inverted clock signal in the reference display mode (It is because the second clock signal CLK2 is the same as the first clock signal CLK1 but having inverted phase).
Regarding claim 4; Lee’818, Jeoung, and Morita teach the method of claim 3 as described above. Lee’818 does not teach the current FPS is f, the reference FPS is Fb, an effective action duration of the reference trigger signal is TI, a continuous action duration of the current trigger signal is T2, and a difference between TI and T2 is an idle duration Tf, wherein T f=(Fb/f-1) *T.
Jeoung further teaches the current FPS is f (Fig.14, the current FPS may be 30 Hz, 15 Hz, or 1 Hz), the reference FPS is Fb (Fig.14, the reference FPS is 60 Hz), an effective action duration of the reference trigger signal is T1 (Fig.14, the effective action duration of the reference FPS is 16.7 ms), a continuous action duration of the current trigger signal is T2 (Fig.14, a continuous action duration of current start signal Vst for each frame rate 30 Hz, 15 Hz, and 1 Hz; respectively; is 33.3 ms, 66.7 ms, or 1second), and a difference between T1 and T2 is an idle duration T_f; wherein T_f = (Fb/f-1)*T1 (as seen in Fig.14, continuous action duration of current start signal Vst for each FPS 30 Hz, 15 Hz, and 1 Hz is respectively two times, four times, and 60 times the effective action duration of the reference FPS. In other words, a ratio between a period of current FPS and a period of reference FPS is equal to a ratio between a frame rate of the reference FPS and a frame rate of the current FPS (i.e.; T2/T1 = Fb/f); 
T_f = T2- T1;
T1 = 1/Fb;
T2 = 1/f;
 T2/T1 = Fb/f;
T_f = (Fb/f)*T1 – T1 = (Fb/f-1)*T1;
For example, 
In a current FPS of 30 Hz, the idle duration is: T_f = (60/30-1) * 16.7 ms = 16.7 ms;
In a current FPS of 15 Hz, the idle duration is: T_f = (60/15-1) * 16.7 ms = 50.1 ms;
In a current FPS of 1 Hz, the idle duration is: T_f = (60/1-1) * 16.7 ms = 985.3 ms;
The formula can be generally applied to different FPS display modes.
The motivation to combine Lee’818 and Jeoung is the same as the rejection of claim 1 above.
Regarding claim 5; Lee’818, Jeoung, and Morita teach the method of claim 4 as described above. Lee’818 does not teach that the idle duration T_f is inserted into an initial period or an end period of a period of a frame in the current display mode.
Jeoung further teaches the idle duration T_f is inserted into an initial period or an end period of a period of a frame in the current display mode (Fig.14, the idle duration T_f is inserted into an end period of a period of a frame in the current display mode (e.g., 30 Hz)).
The motivation is the same as the rejection of claim 1 above.
Regarding claim 7; Lee’818, Jeoung, and Morita teach the method of claim 4 as described above. Lee’818 further teaches the display panel further comprises a plurality of scan lines connected to the plurality of levels of shift registers (Fig.3, a plurality of gate lines G1 – Gn); providing the shift register at the first level with the trigger signal (see the analysis of claim 1); and controlling the shift register at the first level to provide a scan line connected to the shift register at the first level with a current scan signal (Fig.3, [0007,0069,0074], a first stage ST1 of the shift register 400 receives the scan start signal STV1 to control the first stage to generate a gate on voltage to the first gate line G1). 
Lee’818 does not teach after providing the shift register with the determined current trigger signal and the current determined clock signal and the determined current inverted clock signal, the method further comprises: controlling the shift register to provide the scan line with a current scan signal; wherein the current scan signal is the same as a reference scan signal in the reference display mode within the effective action duration of the current trigger signal.
Jeoung teaches after providing the shift register with the current determined trigger signal (Vst signal, Fig.14) and the current determined clock signal (clock signal CLK, Fig.14), the method further comprises: controlling the shift register to provide the scan line with a current scan signal ([0010]); wherein the current scan signal is the same as a reference scan signal in the reference display mode within the effective action duration of the current trigger signal ([0046,0048, 0049,0051,0066-
The motivation is the same as the rejection of claim 1 above. Accordingly, the combination of Lee’818 and Jeoung teaches providing the shift register at the first level with the determined current inverted clock signal (It is because the second clock signal CLK2 is associated with the first clock signal CLK1).
Regarding claim 8; Lee’818, Jeoung, and Morita teach the method of claim 1 as described above. Lee’818 teaches the display panel further comprises a data line (Fig.1, a plurality of data lines D1-Dm)
Lee’818 does not teach after acquiring the current FPS in the current display mode, the method further comprises: providing the data line with a current data signal; wherein the current data signal is the same as a reference data signal in the reference display mode at least within the effective action duration of the current trigger signal.
Jeoung further teaches after acquiring the current FPS in the current display mode, the method further comprises: providing the data line with a current data signal (Fig.14, data signal is provided to data lines in response to the start signal Vst); wherein the current data signal is the same as a reference data signal in the reference display mode at least within the effective action duration of the current trigger signal (Fig.14, for example, in the first frame, the data signal in the current frame rate (30 Hz) is the same as the data signal in the reference frame rate (60 Hz)).
The motivation is the same as the rejection of claim 1.
Regarding claim 9; Lee’818, Jeoung, and Morita teach the method of claim 8 as described above. Lee’818 further teaches the display panel further comprises a plurality of scan lines connected to the plurality of levels of shift registers (see Fig.3).
a relative position relationship between a leading edge and a pulse width of a current scan signal provided for a scan line connected to the shift register at the first level and a waveform of the current data signal in the current display mode is the same as a relative position relationship between a leading edge and a pulse width of a reference scan signal provided for the scan line connected to the shift register at the first level and a waveform of the reference data signal in the reference display mode.
Jeoung further teaches a relative position relationship between a leading edge and a pulse width of a current scan signal provided for a scan line connected to the shift register at the first level and a waveform of the current data signal in the current display mode is the same as a relative position relationship between a leading edge and a pulse width of a reference scan signal provided for the scan line connected to the shift register at the first level and a waveform of the reference data signal in the reference display mode (see Fig.14, [0129], for example, in the first frame (16.7ms), the start signal Vst and the data voltage output timing in the current frame rate is the same as those in the reference frame rate. In addition, the clock signal CLK in the current frame rate and in the reference frame rate are the same. Therefore, it is understood that the pulse width of the scan signal in the current frame rate would be the same as the pulse width of the scan signal in the reference frame rate).
The motivation is the same as the rejection of claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2008/0012818 A1, referred to as “Lee’818”) in view of Jeoung et al. (US Pub 2017/0025068 A1) and Morita (US Pub 2002/0196241 A1) as applied to claim 4 above; further in view of Lee et al. (US Pub 2018/0040305 A1, hereinafter referred to as “Lee’305”).
Regarding claim 6; Lee’818, Jeoung, and Morita teach the method of claim 4 as described above. Lee’818, Jeoung, and Morita do not teach the idle duration T_f is composed of a first sub idle duration and a second idle duration; and wherein the first sub idle duration and the second idle duration are inserted into an initial period and an end period of a period of a frame in the current display mode, respectively.
	Lee’305 teaches the idle duration T_f is composed of a first sub idle duration and a second idle duration; and wherein the first sub idle duration and the second idle duration are inserted into an initial period and an end period of a period of a frame in the current display mode, respectively (Fig.3, Lee’305 discloses a frame period comprising a blank period BP including a front porch period FPP inserted into an initial period and a back porch period BPP inserted into an end period of the frame).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Lee’818 and Jeoung to include the teaching of Lee’305 of inserting a first blank period into an initial period of a frame and a second black period into an end period of the frame. Accordingly, each frame of current FPS display mode would comprise a first bland period and a second blank period inserted into an initial period and an end period of the frame. The motivation would have been in order to reduce power consumption whiling maintaining display quality.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2008/0012818 A1, referred to as “Lee’818”) in view of Jeoung et al. (US Pub 2017/0025068 A1) and Morita (US Pub 2002/0196241 A1) as applied to claim 9 above; further in view of Aoki (US Pub 2020/0027414 A1).
Regarding claim 10; Lee’818, Jeoung, and Morita teach the method of claim 9 as described above. Lee’818 does not teach after acquiring the current FPS in the current display mode, the method further comprises: providing a current input signal and a current timing control signal; wherein the current input signal is the same as a reference input signal in the reference display mode at least within the effective action duration of the current trigger signal, and the current timing control signal is the same as a reference timing control signal in the reference display mode at least within the effective action duration of the current trigger signal.
after acquiring the current FPS in the current display mode, the method further comprises: providing a current input signal and a current timing control signal ([0008], a timing controller generates control signals for controlling the gate driver and the data driver for supplying scan signals to the gate lines and supplying data voltages to the data lines); wherein the current input signal is the same as a reference input signal in the reference display mode at least within the effective action duration of the current trigger signal, and the current timing control signal is the same as a reference timing control signal in the reference display mode at least within the effective action duration of the current trigger signal (Fig.14, [0129], during the effective display period in the current frame rate (e.g., first frame (16.7ms)), the start signal Vst and control signals are the same as those in the reference frame rate). The motivation is the same as the rejection of claim 1.
Lee’818, Jeoung, and Morita do not teach that the display panel further comprises a demultiplexer (DEMUX).
Aoki teaches that the display panel further comprises a demultiplexer (DEMUX) (Fig.2 and [0021], a display device comprises a plurality of de-multiplexers 130[1] to 130[k] connected between a data-line drive circuit 220 and a plurality of signal lines 114 via a plurality of data lines 116. The data-line driver circuit 220 provides selection signals SEL1-SEL4 and video signals VDT[1] to VDT[k] to the plurality of data lines 116).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee’818 and Jeoung to include the de-multiplexers of Aoki such that the data driver provides a plurality of selection signals and video signals to the de-multiplexers for transmitting the video signals to a plurality of pixels. The motivation would have been in order to simplify the data driving circuit.
Claims 11-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2008/0012818 A1, referred to as “Lee’818”) in view of Jeoung et al. (US Pub 2017/0025068 A1), Morita (US Pub 2002/0196241 A1), and Roh et al. (US Pub 2021/0005130 A1).
Regarding claim 11; Lee’818 teaches a display driving device (a display system 300, Fig.1), comprising: a control signal determination circuit (a signal controller 600, Fig.1) configured to determine a trigger signal, a clock signal and an inverted clock signal for a shift register at a first level among a plurality of levels of shift register which are cascaded in a display panel according to the FPS; and a control signal providing circuit configured to provide the shift register at the first level with the determined trigger signal, the determined clock signal and the determined inverted clock signal ([0054,0057,0058], similar to the analysis of claim 1); wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal (Fig.3, para. [0074], within one frame, a scan start signal STV1 triggers a first stage ST1 to apply a gate on voltage to a first gate line G1 to start the frame); wherein the effective action duration is a duration during which scanning is performed from a first line of pixels to a last line of pixels in the current display mode (para. [0064], one frame of an image comprises an active duration during which gate lines are sequentially scanned from a first gate line G1 to a last gate line Gn).
wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal and an idle duration of the current trigger signal, and within both the  effective action duration of the current trigger signal and the idle duration of the current trigger signal, a pulse width of the current clock signal is the same as a pulse width of a reference clock signal in a reference display mode; and a pulse width of the current inverted clock signal is the same as a pulse width of a reference inverted clock signal in the reference display mode; and wherein the current FPS is less than or equal to a reference FPS in the reference display mode; wherein the idle duration of the current trigger signal is at least one of the following: a signal hold duration of an image frame where the current trigger signal is located or a signal hold duration of a previous image frame.
Jeoung teaches the method comprising: acquiring a current frames per second (FPS) in a current display mode (Fig.14 reproduced above, for example, in a case where the display panel is driven at a low frequency of 30 Hz); determining a current trigger signal and a current clock signal of the shift register according to the current FPS (see Fig.14, the start signal Vst and the clock signal CLK are determined based on the frame frequency of 30 Hz); providing the shift register with the determined current trigger signal, and the determined current clock signal (Fig.14, the start signal Vst and the clock signal CLK are provided to the shift register, [0046]); wherein a refresh frequency of the current trigger signal is the same as the current FPS (Fig.14, the refresh frequency of the start signal Vst is the same as the frame frequency (FPS) which is 30 Hz), wherein a period of a frame in the current display mode comprises an effective action duration of the current trigger signal and an idle duration of the current trigger signal (Fig.14, for a current frame rate of 30 Hz, one frame comprises an active period (e.g., 1st frame) and an off period (e.g., 2nd frame)); within an effective action duration of the current trigger signal, a pulse width of the current clock signal is the same as a pulse width of a reference clock signal in a reference display mode (Fig.14, in the effective action duration (e.g., 1st frame, 3rd frame, 5th frame...), the timing of the clock signal CLK and the start signal Vst of the clock signal of the frame frequency of 30 Hz are the same as those of the clock signal of the frame frequency of 60 Hz (i.e., reference FPS as claimed). In other words, in the effective action duration, the gate driver and the data driver are driven at the same timing for current frame rate and for reference frame rate), the idle duration of the current trigger signal is at least one of following: a signal hold duration of an image frame where the current trigger signal is located or a signal hold duration of a previous image frame (para. [0094-0096,0115,0116], the control signal generator 430 generates a power control signal for cutting off power supplied to data driver 130 during the OFF period. It is understood that the duration of  and wherein the current FPS is less than or equal to a reference FPS in the reference display mode (Fig.14, the current FPS is 30 Hz which is less than a reference FPS which is 60 Hz).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee’818 of driving the display device to include the method of Jeoung of driving a display panel at a second FPS slower than a first FPS. Because Lee’818 teaches that the first clock signal CLK1 and the second clock signal CLK2 have a phase difference of 180 degrees, therefore, a combination of Lee’818 and Jeoung teaches that a pulse width of the current inverted clock signal is the same as a pulse width of a reference inverted clock signal in the reference display mode. The motivation would have been in order to reduce power consumption; and to prevent defects such as image sticking and smears caused by accumulation of DC voltages from occurring (Jeoung, [0122]).
Morita teaches that within the idle duration (e.g., an inactive period T0, Fig.19), a pulse width of the current clock is the same as a pulse width of a reference clock signal in a reference display mode (Fig.19, para. [0125,0267,0275,0277], a clock signal CLK is generated in the inactive period T0 during which a scan driver does not scan a plurality of scan lines G1-G8 in response to a logic level “H” of an output enable signal XOEV. The pulse width of the clock signal CLK is the same for all frames including active periods and inactive periods).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Lee’818 and Jeoung to include the method of Morita of providing clock signal with the same pulse width for all frames including active periods and inactive periods. More specifically, Lee’818 as modified by Jeoung and Morita would render a method of generating clock signal and inverted clock signal during active periods and OFF period. The 
Lee’818 and Jeoung do not explicitly teach a current mode acquisition circuit configured to acquire a current frames per second (FPS) in a current display mode; 
	Roh teaches a current mode acquisition circuit configured to acquire a current frames per second (FPS) in a current display mode (Figs.1,5,6, [0061,0063,0065], Roh discloses a display device comprising a controller 140 including a still image detector 150 and a driving frequency changer 160. The still image detector 150 detects a still image. The driving frequency changer 160 outputs a first output frame frequency OFF1 (e.g., 60 Hz) when the still image is not detected; or outputs a second output frame frequency OFF2 (e.g.,30 Hz) when the still image is detected).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee’818 and Jeoung to include the still image detector and the driving frequency changer of Roh such that the frame frequency is changed based on whether a still image is detected. The motivation would have been in order to reduce power consumption (Roh, [0006,0007]).
Regarding claim 12; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 11 as described above. Lee’818 further teaches the reference inverted clock signal (see Fig.5, second clock signal CLK2).
Lee’818 does not teach that a reference mode acquisition circuit configured to acquire the reference FPS, the reference clock signal; and a reference trigger signal in the reference display mode.
Jeoung further teaches that a reference mode acquisition circuit configured to acquire the reference FPS, the reference clock signal and a reference trigger signal in the reference display mode (Fig.14, in the reference frame rate (60 Hz), the timing controller generates reference frame rate (60 Hz), a start signal Vst, and a clock signal CLK).

Regarding claim 13; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 11 as described above. Lee’818 does not teach an idle duration insertion circuit; wherein the idle duration insertion circuit is configured to insert an idle duration T_f into an initial period or an end period of a period of a frame in the current display mode; wherein T_f = (Fb/f-1)*T1, wherein f is the current FPS, Fb is the reference FPS, T1 is an effective action duration of the reference trigger signal, T2 is a continuous action duration of the current trigger signal, and T_f is a difference between T1 and T2.
Jeoung further teaches an idle duration insertion circuit; wherein the idle duration insertion circuit is configured to insert an idle duration T_f into an initial period or an end period of a period of a frame in the current display mode; wherein T_f = (Fb/f-1)*T1, wherein f is the current FPS, Fb is the reference FPS, T1 is an effective action duration of the reference trigger signal, T2 is a continuous action duration of the current trigger signal, and T_f is a difference between T1 and T2 (similar to the analysis of claims 4 and 5).
The motivation is the same as the rejection of claim 11.
Regarding claim 14; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 11 as described above. Lee’818 further teaches a scan signal providing circuit configured to provide a scan line connected to the shift register at the first level with a current scan signal (Figs. 1, 3, and 5; a gate driver 400 provides a scan signal to a first gate line G1 connected to a first stage ST1 of the shift register 400). Lee’818 does not teach that the current scan signal is the same as a reference scan signal in the reference display mode within the effective action duration of the current trigger signal.
Jeoung further teaches the current scan signal is the same as a reference scan signal in the reference display mode within the effective action duration of the current trigger signal ([0046,0048, 0049,0051,0066-0068,0070,0093], the gate lines receive scan signals based on the start signal Vst and 
The motivation is the same as the rejection of claim 11.
Regarding claim 15; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 14 as described above. Lee’818 further teaches the scan signal providing circuit is the shift register at the first level (Fig.3, the first stage ST1 of the shift register 400).
Regarding claim 16; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 11 as described above. Lee’818 further teaches a data signal providing circuit configured to provide a data line with a current data signal (Fig.1, a data driver 500). Lee’818 does not teach that the current data signal is the same as a reference data signal in the reference display mode at least within the effective action duration of the current trigger signal.
Jeoung further teaches the current data signal is the same as a reference data signal in the reference display mode at least within the effective action duration of the current trigger signal (Fig.14, for example in the first frame 16.7 ms, data voltages applied to the data lines in the current frame rate (30 Hz) are the same as in the reference frame rate (60 Hz)).
The motivation is the same as the rejection of claim 11 above.
Regarding claim 18; Lee’818, Jeoung, Morita, and Roh teach an electronic apparatus comprising a display driving device which is substantially similar to the display driving device as recited in claim 11.
Regarding claim 19; Lee’818, Jeoung, Morita, and Roh teach the electronic apparatus of claim 18 as described above. Lee’818 does not teach an idle duration insertion circuit; wherein the idle duration insertion circuit is configured to insert an idle duration T_f into an initial period or an end period of a period of a frame in the current display mode; wherein T_f = (Fb/f-1)*T1, wherein f is the current FPS, Fb is the reference FPS, T1 is an effective action duration of the reference trigger signal, T2 is a continuous action duration of the current trigger signal, and T_f is a difference between T1 and T2.
an idle duration insertion circuit; wherein the idle duration insertion circuit is configured to insert an idle duration T_f into an initial period or an end period of a period of a frame in the current display mode; wherein T_f = (Fb/f-1)*T1, wherein f is the current FPS, Fb is the reference FPS, T1 is an effective action duration of the reference trigger signal, T2 is a continuous action duration of the current trigger signal, and T_f is a difference between T1 and T2 (similar to the analysis of claims 4 and 5). The motivation is the same as the rejection of claim 18.
Regarding claim 20; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 18 as described above. Lee’818 further teaches that the display driving device further comprises an integrated driving circuit ([0055], drivers 500, 600, and 800 may be installed directly on the LCD assembly 300 in a form of an integrated circuit chip).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2008/0012818 A1, referred to as “Lee’818”) in view of Jeoung et al. (US Pub 2017/0025068 A1), Morita (US Pub 2002/0196241 A1), and Roh et al. (US Pub 2021/0005130 A1) as applied to claim 11 above; further in view of Aoki (US Pub 2020/0027414 A1).
Regarding claim 17; Lee’818, Jeoung, Morita, and Roh teach the display driving device of claim 11 as described above. Lee’818 does not teach the current input signal is the same as a reference input signal in the reference display mode at least within the effective action duration of the current trigger signal, and the current timing control signal is the same as a reference timing control signal in the reference display mode at least within the effective action duration of the current trigger signal.
Jeoung further teaches that the current input signal is the same as a reference input signal in the reference display mode at least within the effective action duration of the current trigger signal, and the current timing control signal is the same as a reference timing control signal in the reference display mode at least within the effective action duration of the current trigger signal (Fig.14, [0129], 
Lee’818 and Jeoung do not teach a demultiplexer (DEMUIX) signal providing circuit configured to provide the DEMUX with a current input signal and a current timing control signal.
Aoki teaches a demultiplexer (DEMUIX) signal providing circuit configured to provide the DEMUX with a current input signal and a current timing control signal (Fig.2, a display device comprises a plurality of de-multiplexers 130[1] to 130[k] connected between a data-line drive circuit 220 and a plurality of signal lines 114 via a plurality of data lines 116. The data-line driver circuit 220 provides selection signals SEL1-SEL4 and video signals VDT[1] to VDT[k] to the plurality of data lines 116).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee’818, Jeoung, and Roh to include the de-multiplexers of Aoki such that the data driver provides a plurality of selection signals and video signals to the de-multiplexers for transmitting the video signals to a plurality of pixels. The motivation would have been in order to simplify the data driving circuit.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691